Exhibit CERTIFICATE OF CHANGE OF REGISTERED AGENT AND REGISTERED OFFICE LSI Corporation, a corporation organized and existing under the General Corporation Law of the State of Delaware (the “Corporation”), in accordance with the provisions of Section 103 thereof, DOES HEREBY CERTIFY: 1.The name of the Corporation is LSI Corporation. 2.The name under which the Corporation was originally incorporated was LSI Logic Corporation.The date of filing of this Corporation’s original Certificate of Incorporation with the Secretary of State of the State of Delaware was December 5, 1986. 3.That at a meeting of the Board of Directors of the Corporation held on November 10, 2009, the following resolution was unanimously adopted: RESOLVED, that effective upon the filing of an appropriate Certificate (the “Certificate”), with the Secretary of State of the State of Delaware, the Corporation’s registered office in the
